  Case 19-00005       Doc 71     Filed 02/03/20 Entered 02/03/20 17:07:08            Desc Main
                                   Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                               )
Husein Suleiman,                                     )       Bankruptcy No. 10 B 36544
                  Debtor                             )
___________________________________                  )       Judge Jack B. Schmetterer
                                                     )
Eugene Crane, Trustee                                )       Chapter 7
                               Plaintiff             )
               v.                                    )       Adv. No. 19 A 00005
                                                     )
Husein Suleiman and Teresa Suleiman,                 )
                            Defendants               )
                                                     )

To:    Penelope Bach: pnbach@bachoffices.com
       Jeffrey C. Dan: jdan@cranesimon.com

                                      NOTICE OF MOTION

PLEASE TAKE NOTICE that on February 6, 2020, at the hour of 10:00 A.M., or as soon
thereafter as counsel may be heard, I shall appear before the honorable Jack B. Schmetterer in
Courtroom 744 of the United States Bankruptcy Court, 219 S. Dearborn St., Chicago, Illinois, or
any other judge sitting in his place and stead, and shall then and there present the attached Motion
for Relief from Agreed Order, a copy of which is hereby served upon you. You may appear if
you so choose.

                                              David P. Lloyd
                                              615B S. LaGrange Rd.
                                              LaGrange IL 60525
                                              708-937-1264
                                              Fax: 708-937-1265

                                 CERTIFICATE OF SERVICE

         I, David P. Lloyd, an attorney, certify that I caused a copy of the foregoing Notice and
Motion to be served on the parties listed on the attached service list by electronic notice where
indicated, or by first class mail by depositing with the United States Postal Service, LaGrange,
Illinois, postage prepaid, prior to 5:15 P.M., this 3rd day of February, 2020.


                                              ____/s/ David P. Lloyd_______________
                                                      David P. Lloyd
  Case 19-00005        Doc 71        Filed 02/03/20 Entered 02/03/20 17:07:08         Desc Main
                                       Document     Page 2 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )
Husein Suleiman,                                      )       Bankruptcy No. 10 B 36544
                  Debtor                              )
___________________________________                   )       Judge Jack B. Schmetterer
                                                      )
Eugene Crane, Trustee                                 )       Chapter 7
                                Plaintiff             )
               v.                                     )       Adv. No. 19 A 00005
                                                      )
Husein Suleiman and Teresa Suleiman,                  )
                            Defendants                )
                                                      )

                      MOTION FOR RELIEF FROM AGREED ORDER

       NOW COMES Husein Suleiman, by his Guardian, Naser Suleiman, by and through his

attorney, David P. Lloyd, and moves this honorable Court to amend the Agreed Order entered

January 7, 2020, as Docket No. 69, and in support thereof state as follows:

       1. On January 7, 2020, the Court entered an Agreed Order Dismissing Adversary 19-A-

00005 and Vacating a Portion of the Injunction Entered on January 25, 2019.

       2. The Order provided for the dismissal of this adversary proceeding and for the vacating of

the Injunction dated January 25, 2019, as Docket #12, to release certain bank accounts from the

injunction.

       3. The Order recited eight bank accounts and three certificates of deposit that had been

frozen pursuant to the Injunction.

       4. The Order provided that the Court retains jurisdiction over this matter regarding the

injunction as to other accounts in which Husein Suleiman and/or Teresa Suleiman have an interest.

       5. Although the Order was prepared by Defendant’s counsel and agreed to by counsel for

the Plaintiff and both Defendants, the Order contains an error that none of the counsel reviewing the
  Case 19-00005       Doc 71      Filed 02/03/20 Entered 02/03/20 17:07:08             Desc Main
                                    Document     Page 3 of 4


draft order observed. The Order, in Paragraph 2, contains duplicate references to a single account

number, ending in -9406, and omits one of the account numbers of one of the accounts included in

the original Injunction. Specifically, the duplicate account numbers are in Paragraph 2(b) and 2(d).

       6. The correct list of account numbers is as follows:

       a. Chase Checking Account XXXXX9332
       b. Chase Checking Account XXXXX9406
       c. Chase Savings Account XXXXXX5328
       d. Chase Savings Account XXXXXX6235 (this is the account omitted in the Order)
       e. Parkway Bank and Trust CD Account XXXX9542
       f. Parkway Bank and Trust Checking Account XXXX519
       g. Citibank Checking Account XXXXX1222
       h. Citibank Savings Account XXXXX2543

       7. The balance of the Order, referring to three certificates of deposit at Parkway Bank and

Trust, was correct, and referred to account nos. XXXX9157-1, XXXX9157-2, and XXXX9157-3.

       8. The Debtor and his spouse are unable to have their Chase Savings Account, account

number ending in -6235, unfrozen without amendment of the Order.

       9. The Order was entered by mistake and Defendant Husein Suleiman is entitled to relief

from the Order in the form of amendment of the Order, pursuant to Rule 60(b) of the Federal Rules

of Civil Procedure and Rule 9024 of the Federal Rules of Bankruptcy Procedure.

       WHEREFORE Husein Suleiman, by his Guardian, Naser Suleiman, prays that the Court’s

Agreed Order be amended to reflect the correct account numbers.

                                               Respectfully submitted,
                                               Husein Suleiman, by his Guardian, Naser Suleiman


                                               By:___/s/ David P. Lloyd_________
                                                     One of his attorneys
 Case 19-00005     Doc 71   Filed 02/03/20 Entered 02/03/20 17:07:08   Desc Main
                              Document     Page 4 of 4




David P. Lloyd, Ltd.
615B S. LaGrange Rd.
LaGrange IL 60525
708-937-1264
Fax: 708-937-1265
